Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is made in response to Amendment, filed January 19, 2022 (“Reply”).  Applicant has amended Claims 1 – 4, 6 – 11 and 13 – 14; cancelled Claims 5 and 12 and added new Claims 15 - 16.  As amended, Claims 1 – 4, 6 – 11 and 13 - 16 are presented for examination.
In Office action of August 8, 2022 (“Office Action”):
Claims 1 – 14 were objected to because of minor informalities;
Claims 3 – 4, 7, 10 – 11 and 14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite;
Claims 5 and 12 were objected to as being dependent upon a rejected base claim, but would be allowable if they were written in independent form; and
Claims 1 – 4, 6 – 11 and 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feadler et al., US Pub. 2017/0255967 A1 in view of YAO, US Pub. 2020/0167211 A1.

Response to Arguments
Applicant’s arguments with respect to new claim 15 have been considered but are moot in view of the new ground(s) of rejection.  
New Claim 15 is similar to previously presented independent Claim 1 and arguments were directed to the rejection of Claim 1.  Although a new ground of rejection has been used to address additional limitations that have been added to Claim 15, a response is considered necessary to address several of Applicant's arguments since the Feadler and Yao references will continue to be used to meet several claimed limitations.
Applicant submits that the references of record neither describe nor suggest receiving, by a broadcast receiver, a first system broadcast and a second system broadcast both generated by the operating system, (Reply, pp. 10 – 12).  Specifically, Applicant asserts that because Feadler does not describe generating a system broadcast upon pressing of a Home or Back button and therefore does not describe receiving a first system broadcast, then the cited references also do not describe receiving a second system broadcast generated by the operating system, (Reply, pp. 10 – 12).  Examiner respectfully disagrees.
Feadler discloses that a client application registers with the operating system as a listener for events of interest associated with user interactions with the portable device (Fig. 2 and [0066]) and the ANDROID® operating system initiates a termination routine when the user presses a home button to cause an activity to finish, ([0093] – [0095]).  Feadler also discloses that a client application determines if the Home button was activated a second time.  In addition, Yao discloses registering a broadcast receiver to enable it to receive system broadcast events, ([0070]), such that the broadcast receiver is essentially a global monitor of the ANDROID® system ([0066]).  It is the combination of Feadler and Yao which teaches the limitations of previously presented Claim 1.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., generating a system broadcast upon pressing of a Home or Back button) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the Examiner will continue to rely on Feadler and Yao to teach the limitations in Claim 15 which are similar to the limitations of previous Claim 1.  The newly added limitations will be taught by NPL – Mesurier, as presented below.


Response to Arguments - Claim Objections
Applicant has amended Claims 1 – 4, 6 – 11 and 13 - 14 to correct the minor informalities and cancelled Claims 5 and 12.  Therefore, the objection to Claims 1 – 14 is withdrawn.  


Response to Arguments - Claim Rejections - 35 USC § 112
Applicant has amended Claims 3 – 4, 7, 10 – 11 and 14 to clarify claimed subject matter.  Therefore, the rejection of Claims 3 – 4, 7, 10 – 11 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.  


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if it was rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1 – 4, 6 – 11 and 13 – 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 8 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“registering a broadcast receiver with the operating system, the broadcast receiver being configured to receive system broadcasts wherein the registering the broadcast receiver includes specifying an intent Filter-of ACTION CLOSE SYSTEM DIALOGS; 
receiving a first system broadcast generated by the operating system, the first system broadcast indicating a first user interface element has been selected; 
creating a view container in the memory, the view container including the media content; 
painting the view container on the display to thereby render the media content on the display; 
receiving a second system broadcast generated by the operating system, the second system broadcast indicating the first user interface element has been again selected; and 
removing the view container from the memory and thereby terminating rendering of the media content on the display”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner has previously presented that Feadler generally teaches unobtrusively displaying advertisements which, if undesired, are quickly and easily dismissed, ([0125]), by registering a client application with the operating system as a listener for events associated with user interactions with the portable device (Fig. 2 and [0066]).  If an activity is finished by the user pressing a Home button, an advertisement is painted on to a view container until the client application determines a second pressing of the Home button at which time, the view, i.e. the advertisement, is removed, ([0092] – [0095]. [0110] and [0114]).  However, Feadler does not clearly demonstrate the claimed broadcast receiver.
	To supplement the teachings of Feadler, the Examiner has previously presented Yao as teaching registering a broadcast receiver to receive broadcast events, where the broadcast receiver is essentially a global monitor of the ANDROID® system. However, the combination of Feadler and Yao does not clearly demonstrate the newly added limitation wherein the registering the broadcast receiver includes specifying an intentFilter-of ACTION CLOSE SYSTEM DIALOGS.  
	The Examiner further presents the NPL article “Listen for Home button Press”, (https://stackoverflow.com/questions/51876716/listen-for-home-button-press), hereinafter NPL - Mesurier which indicates that if a user wants the system to listen for a home button pressed event, first, a Broadcast Receiver must be registered.  While the disclosed code seems to include an Intent_ACTION_CLOSE_SYSTEM_DIALOG object, its purpose is not clear nor is it clear how it is used.  Therefore, NPL- Mesurier does not cure the deficiencies of the prior art described above.  Therefore, Claim 1 is considered allowable.
Claim 8 is considered allowable for the same reasons stated above. The dependent claims 2 – 4, 6 – 7, 9 – 11 and 13 - 14 are allowed because they further limit independent claims 1 and 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feadler et al., US Pub. 2017/0255967 A1 (hereinafter Feadler) in view of YAO, US Pub. 2020/0167211 A1 (hereinafter Yao) and Mesurier, "Listen for Home button press", Aug 16, 2018, Stack Overflow, https://stackoverflow.com/questions/51876716/listen-for-home-button-press, (hereinafter NPL – Mesurier).

In regards to Claim 15, Feadler discloses a method of displaying media content through a display of a communication device (Feadler: Fig. 1 and [0034], System 100 includes one or more portable or mobile devices 110, such as a cellular phone, tablet computer, PDA, Wi-Fi devices), the communication device including a processor and a memory including program code and an activity-based operating system (Feadler: Fig. 2 and [0045], mobile device 110 may include one or more processors, one or more display modules 250 and one or more memory spaces 260; [0127], Computer-readable medium having computer code thereon for performing various computer-implemented operations), the processor performing the method by executing the program code, the method comprising: 
registering an application with the operating system, the application being configured to receive system broadcasts (Feadler: Fig. 2 and [0066], Client application 264 registers with the operating system 262 as a listener for events of interest associated with user interactions with the portable device 110); 
receiving a first system broadcast generated by the operating system, the first system broadcast indicating a first user interface element has been selected (Feadler: [0093] - [0095], When a user caused an Activity to finish by pressing the Home button 222 or the Back button 224, the ANDROID® operating system initiates a termination routine called onPause() which can be overridden to initiate advertising logic that determines whether it is a proper time to display an advertisement without annoying the user); 
creating a View container in the memory, the View container including the media content (Feadler: Fig. 6 and [0092], ANDROID® views are created using the WindowManager class. [0114], the View contains the advertisement); 
painting the View container on the display to thereby render the media content on the display (Feadler: Fig. 2 and [0110], ANDROID® view containers are painted on the display 250 and can hold images, video, web content, etc.); 
receiving a second system broadcast generated by the operating system, the second system broadcast indicating the first user interface element has been again selected (Feadler: [0114], Client application determines if the Home button 222 was activated a second time); and 
removing the view container from the memory and thereby terminating rendering of the media content on the display (Feadler: [0115], Client application removes the View and the z-axis Activity.  The advertisement is discontinued from being displayed).  
But Feadler fails to explicitly disclose registering a broadcast receiver with the operating system, the broadcast receiver being configured to receive system broadcasts; receiving, by the broadcast receiver, a system broadcast (emphasis added to distinguish elements not explicitly taught by Feadler).
Yao from a similar endeavor teaches registering a broadcast receiver with the operating system, the broadcast receiver being configured to receive system broadcasts (Yao: [0070], To receive broadcast events, the broadcast receiver needs to be registered first;  [0071], When the system starts up, a control file is parsed, searching for a broadcast receiver registered herein, and loading the broadcast receiver to a memory; [0074], Dynamic registration means using a register-Receiver() method for registration; [0066], Broadcast receiver is essentially a global monitor of the ANDROID® system); and
receiving, by the broadcast receiver, a system broadcast (Yao: [0089]-[0091], a system broadcast is sent a received by the broadcast receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feadler in view of Yao such that the broadcast receiver or application program of Yao (Yao: [0067]) could be used for the application program of Feadler (Feadler: [0066]).  This allows for monitoring events governed by an “intent filter” which tells the operating system that the application program is interested in receiving a specific type of broadcast event (Yao: [0067]) such as when an Activity is finishing (Feadler: Abstract and [0006]).
But the combination of Feadler and Yao fail to explicitly disclose wherein the second system broadcast is received by the broadcast receiver without using an activity of the activity-based operating system to detect that the first user interface element has again been selected.
NPL – Mesurier from a similar endeavor teaches wherein the second system broadcast is received by the broadcast receiver without using an activity of the activity-based operating system to detect that the first user interface element has again been selected (NPL – Mesurier: p. 2, to listen to a home button pressed event, a Broadcast Receiver must first be registered.  By registering the Broadcast Receiver, it is possible to listen whether users have pressed a home button).
Because many users are unhappy with the Home button functionality in Android® OS, it is desirable for users to be able to override the Home button (p. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feadler and Yao in view of NPL – Mesurier to listen for home button pressed events which will allow a user to “get around” the Home button functionality issues, (p. 2). 
	
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li, US Pub. 2020/0210064 A1 discloses a broadcast receiver which receives and responds to messages broadcasted by the operation system, ([0067]).
LIU, US Pub. 2020/0401467 A1 discloses that a broadcast receiver is used for receiving and responding to messages broadcasted by a system in an ANDROID® operating system, ([0026] and [0031]).
Feadler et al., US Pub. 2017/0243252 A1 disclose a method of displaying media content on a display screen of a communication device (Abstract).
Lichtenfeld et al., US Pub. 2008/0160964 A1 disclose unobtrusive advertising on a mobile device, ([0041]).    
Chmaytelli et al., US Patent 8,014,762 B2 disclose providing time and location-based non-intrusive advertising and promotions, (col. 12 ll. 21 – 24).
Zhang, US Pub. 2017/0359280 A1 disclose components of the ANDROID® operating system can use the addView method of WindowManager class, ([0100]).
Zheng et al., US Pub. 2021/0165479 A1 disclose “intentFilter” and “BroadcastReceiver” wait for an onReceive callback and then parse “intent”, ([0039]).
Wu et al., US Pub. 2020/0008016 A1 disclose that in the ANDROID® operating system, a broadcast receiver registers a BroadcastReceiver with a management module by calling a registerReceiver function and defines broadcast messages of interest, ([0004]).
Karren et al., US Pub. 2016/0242024 A1 disclose an app developer may be required to register a broadcast receiver with an IntentFilter that has an action a category which was set by the current apps package, ([0345]).
Kim et al., US Pub. 2011/0215966 A1 disclose that the Broadcast Receiver and IntentFilter are registered, ([0089]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421